PER CURIAM.
Appellant plaintiffs sued a realty company and its agents after purchasing a home in which there was substantial termite damage which had not been disclosed. The case was arbitrated and plaintiffs received “a total award of $155,000,” which did not include prejudgment interest. In the proceedings before the court for confirmation of the award, plaintiffs sought prejudgment interest, which was denied based on Preserve Estates v. Bryant Contracting Corp., 657 So.2d 59 (Fla. 4th DCA 1995). Plaintiffs argue that the present case is distinguishable from Preserve Estates, because in that case the arbitration order stated that it was “in full and final settlement of all claims submitted” to the arbitrator. We disagree that the eases are distinguishable and conclude that the trial court was correct in determining that it was not authorized to modify the arbitrator’s award by adding interest to the award. McDaniel v. Berhalter, 405 So.2d 1027 (Fla. 4th DCA 1981); Okun v. Litwin Sec., 652 So.2d 387 (Fla. 3d DCA 1995). Affirmed.
KLEIN, SHAHOOD and TAYLOR, JJ., concur.